Citation Nr: 1418821	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-38 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran had active service from October 1982 to December 1984.

This matter is on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran submitted additional evidence in July and August 2012, March 2013, and March 2014 accompanied by a waiver of AOJ consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of his TDIU claim.

The Veteran contends that he is no longer employable due to his service-connected disabilities.  The record reflects that the Veteran is currently service connected for bilateral pes planus, rated 50 percent disabling; a low back disability, rated 10 percent disabling; and left and right knee strain, each rated 10 percent disabling.  His combined disability evaluation is 70 percent.  Thus, he clearly meets the minimum percent rating requirement of 38 C.F.R. § 4.16(a) and the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met.

The Board acknowledges that on VA joints examination in February 2010, the examiner diagnosed bilateral pes planus and hammertoes, mild osteoarthritis in the knees, and mild degenerative joint disease of the lumbosacral spine and opined that the Veteran was able to secure and maintain gainful employment in any capacity involving sedentary or physical labor.  However, in a February 2013 statement, the Veteran contended that his service-connected disabilities have worsened and that in January 2013 he received emergency room treatment for his low back disability at the Cincinnati VA Medical Center (VAMC).

Therefore, because the Board cannot adequately determine from the existing record how the Veteran's service-connected disabilities collectively affect his employability, the Board finds that the Veteran should be afforded additional appropriate VA examination(s) and/or social and industrial survey to determine whether he is currently unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

In addition, a review of the Veteran's paper claims file shows that the most recent complete VA medical records are dated in February 2011and there are no VA medical records associated with the Virtual VA electronic claims file.  As these records might contain information relevant to the Veteran's claim on appeal, on remand, they must be secured and associated with the record.

The Board also notes that the Veteran submitted two compact discs (CDs) apparently containing medical records in support of his claim.  On remand, these records should be converted to hard copy form for inclusion in the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient treatment records for the period since February 2011.  If such records do not exist or are otherwise not available after reasonable efforts, such circumstances shall be fully documented in the claims file.

2.  A hard copy of the records provided by the Veteran to VA on CDs should be associated with the claims files.

3.  Thereafter, schedule the Veteran for a VA examination to determine the effect of his service-connected disabilities on his employability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  That such a review took place must be noted in the examination report.  The examiner should opine as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in February 2011.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



